               Case 7:20-cv-00065 Document 1 Filed 03/13/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND DIVISION

LAWRENCE BRAUTIGAM, JR. §
    Plaintiff,          §
                        §
vs.                     §                          CIVIL ACTION NO.
                        §
HYDROZONIX, LLC         §
    Defendant.          §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Plaintiff Lawrence Brautigam, Jr. (“Plaintiff”) files this Original Complaint, and

respectfully shows as follows:

                            I.     PRELIMINARY STATEMENT

      1.        Plaintiff previously worked as an employee for Hydrozonix, LLC

(“Hydrozonix”).

      2.        Plaintiff brings this action to recover overtime compensation and all other

available remedies under the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. 201 et.

seq. (the “FLSA”).

      3.        Defendant willfully violated the FLSA by failing to pay Plaintiff for overtime

hours worked in excess of forty hours per week at a rate of one and one-half times his regular

rate of pay.




PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 1! OF !5
               Case 7:20-cv-00065 Document 1 Filed 03/13/20 Page 2 of 5




                                           II.     PARTIES

        4.       Plaintiff is an individual residing in Texas.

        5.       Hydrozonix is a Florida limited liability company that can be served through its

registered agent for service in Texas, CT Corporation System, at 1999 Bryan St., Ste. 900,

Dallas, TX 75201, or where found.

                               III.    JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this

civil action arises under the Constitution, laws, or treaties of the United States; specifically, the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et. seq. Jurisdiction is further

conferred on this Court by the provisions of 28 U.S.C. § 1337 relating to “any civil action or

proceeding arising under any Act of Congress regulating commerce...”

        7.       This Court has personal jurisdiction over Defendant because it conducts a

substantial amount of business in Texas. This Court’s assertion of jurisdiction over Defendant

would not offend traditional notions of fair play and substantial justice.

        8.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because, as

provided below, a substantial part of the events or omissions giving rise to this claim occurred in

this judicial district.

                                         IV.     COVERAGE

        9.       At all relevant times times, Defendant has been an employer of Plaintiff within

the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        10.      Defendant was unquestionably an “employer” or “joint employer” of Plaintiff.

Specifically, Plaintiff performed work on jobs for Hydrozonix, he was told where to go and what


PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 2! OF !5
             Case 7:20-cv-00065 Document 1 Filed 03/13/20 Page 3 of 5




to do on such jobs by employees of Hydrozonix, he was required to adhere to employment

policies of Hydrozonix, and he was paid by Hydrozonix.

       11.       At all relevant times, Defendant has operated an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       12.       At all relevant times, Defendant has operated an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA,

29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

said enterprise has had an annual gross sales volume of sales made or business done of not less

than $500,000.

       13.       At all relevant times, Plaintiff was an employee for Defendant who was engaged

in commerce or in the production of goods for commerce.

                               V.     FACTUAL BACKGROUND

       14.       Hydrozonix is an oilfield services company with operations across West Texas.

Plaintiff was employed by Defendant as an Ozone Technician and primarily performed manual

labor related to oilfield services. Plaintiff worked for Defendant from roughly March 6, 2018

until early March, 2020. Plaintiff did not possess the power to hire or fire other employees, nor

was he given any input regarding personnel matters.

       15.       While employed by Defendant, Plaintiff routinely worked at least 55-60 hours per

week, and sometimes many more than that. Instead of paying him overtime, Defendant paid

Plaintiff a salary, with no additional pay for hours worked above 40 in a week.


PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 3! OF !5
              Case 7:20-cv-00065 Document 1 Filed 03/13/20 Page 4 of 5




       16.     As set forth herein, Defendant has violated, and is violating, Section 7 of the

FLSA, 29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA for workweeks longer than

40 hours without compensating such employees for their employment in excess of 40 hours per

week at rates no less than one and a half times the regular rate for which he was employed.

       17.     No exemption excuses Defendant from paying Plaintiff overtime rates under the

FLSA. Defendant has failed to make a good faith effort to comply with the FLSA. Instead,

Defendant knowingly, willfully or with reckless disregard carried out its illegal pattern or

practice regarding overtime compensation. Specifically, Defendant knew or should have known

that Plaintiff was working more than 40 hours per week, and Defendant consciously chose not to

pay Plaintiff overtime for the hours worked above 40 each week. Plaintiff is entitled to liquidated

damages (and Plaintiff is entitled to go back three years for the FLSA claims) as a result of such

conduct.

       18.     Pursuant to the FLSA, Plaintiff is entitled to recover all reasonable attorney’s fees

and costs incurred in this action.

                 VI.    CAUSE OF ACTION - VIOLATIONS OF THE FLSA

       19.     The foregoing allegations are incorporated herein by reference.

       20.     Plaintiff was a non-exempt employee of Defendant.

       21.     Plaintiff was entitled to overtime pay for all hours in excess of forty worked

during each seven-day workweek.

       22.     Defendant violated 29 U.S.C. § 201 et. seq. by failing to pay Plaintiff overtime

compensation at a rate of one-and-a-half times the appropriate regular rate.


PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 4! OF !5
               Case 7:20-cv-00065 Document 1 Filed 03/13/20 Page 5 of 5




       23.      Plaintiff seeks all unpaid overtime compensation and an additional equal amount

as liquidated damages for a period of three years from the date of the filing of this complaint, as

well as reasonable attorney’s fees, costs and litigation expenses, including expert witness fees, as

provided by 29 U.S.C. § 216(b), along with pre- and post-judgment interest at the highest rate

allowed by law.

                                     VIII. RELIEF SOUGHT

       WHEREFORE, Plaintiff respectfully requests that on final hearing, Plaintiff be awarded:

             a. Unpaid overtime wages for all hours worked in excess of forty hours in a
                workweek at the rate of one and one-half times the employee’s regular rate of pay;
             b. Liquidated damages in an amount equal to the unpaid overtime compensation;
             c. Attorney’s fees, costs and expenses;
             d. Pre- and post-judgment interest at the highest rates allowed by law; and
             e. All other relief, at law or in equity, to which he may be justly entitled.


                                                Respectfully submitted,

                                                By: /s/ Josh Borsellino
                                                Josh Borsellino
                                                State Bar No. 24045532
                                                Borsellino, P.C.
                                                1020 Macon St., Suite 15
                                                Fort Worth, Texas 76102
                                                Telephone: (817) 908-9861
                                                Facsimile: (817) 394-2412
                                                Email: josh@dfwcounsel.com




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 5! OF !5
